Per Curiam.
The defendant assigns as error the failure of the court below to sustain his motion for judgment as of nonsuit interposed at the close of the State’s evidence and renewed at the close of all the evidence. The State’s evidence was sufficient to require the submission of the charges of breaking and entering and larceny to the jury. This assignment of error is overruled.
The remaining assignments of error have been carefully examined and in our opinion they present no prejudicial error. In the trial below we find
No error.
Moore, J., not sitting.